Exhibit 10.3

THIRD AMENDMENT TO TERM LOAN AGREEMENT

THIS THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is made as of the
6th day of June, 2013, by and among UDR, INC., a Maryland corporation (the
“Borrower”), each of the LENDERS party hereto (the “Lenders”), and REGIONS BANK,
as agent for the Lenders (the “Agent”).

R E C I T A L S:

WHEREAS, the Borrower, the Lenders, the Agent and certain other parties have
entered into that certain Term Loan Agreement dated December 14, 2009 (as
amended by that certain First Amendment to Term Loan Agreement dated August 20,
2010, that certain Second Amendment to Term Loan Agreement dated November 3,
2011, that certain Letter Agreement dated March 4, 2013, and as further amended,
modified or restated from time to time, the “Loan Agreement”). Capitalized terms
used in this Amendment which are not otherwise defined in this Amendment shall
have the respective meanings assigned to them in the Loan Agreement.

WHEREAS, the Borrowers, the Lenders and the Agent desire to amend certain
provisions of the Loan Agreement on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

SECTION 1. Specific Amendments to Loan Agreement. Upon the effectiveness of this
Amendment, the parties hereto agree that the Loan Agreement is amended as
follows:

1.1 The Loan Agreement is amended by restating in its entirety the table set
forth in the definition of “Applicable Margin”, clause (a) of the definition of
“Condominium Property Value”, clause (c) of the definition of “Debt”, clauses
(a)(iii) and (b) of the definition of “Gross Asset Value”, the definition of
“Guarantor”, clause (a) of the definition of “Renovation Property Value”, the
definition of “Termination Date”, and clause (c) of the definition of
“Unencumbered Pool Asset”, in each case in Section 1.1 thereof as follows:

“Applicable Margin” …

 

Level

  

Borrower’s Credit Rating

(S&P or Moody’s or

other approved Rating Agency)

   Applicable Margin  

1

   BBB+/Baa1 (or higher)      1.15 % 

2

   BBB/Baa2      1.25 % 

3

   BBB-/Baa3      1.65 % 

4

   BBB-/Baa3 (or lower)      2.05 % 

“Condominium Property Value” … (a) the Consolidated Net Operating Income
attributable to such Property for the two quarter period annualized ending
immediately prior to such conversion divided by 6.0%, …



--------------------------------------------------------------------------------

“Debt” … (c) Capitalized Lease Obligations of such Person (excluding ground
leases regardless of whether required under GAAP to be reported as a liability);
…

“Gross Asset Value” … (a) … (iii) 6.0%; (b) the purchase price paid for any
Multifamily Property acquired by any member of the Consolidated Group during the
period of six consecutive fiscal quarters most recently ended (less any amounts
paid as a purchase price adjustment, held in escrow, retained as a contingency
reserve, or other similar arrangements) …

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
in any event shall include United Dominion Realty, L.P.

“Renovation Property Value” … (a) the Consolidated Net Operating Income
attributable to such Property for the two quarter period annualized ending
immediately prior to the commencement of such renovation and redevelopment
divided by 6.0% …

“Termination Date” means June 6, 2018, or such later date to which the
Termination Date may be extended pursuant to Section 2.10.

“Unencumbered Pool Asset” … (c) if such asset is owned by Person other than the
Borrower (i) none of the Borrower’s direct or indirect ownership interest in
such Person is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) of the definition thereof) or to any
Negative Pledge (other than under the Revolving Credit Agreement); and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person:
(x) sell, transfer or otherwise dispose of such asset and (y) to create a Lien
on such asset as security for Debt of the Borrower or such Subsidiary, as
applicable;

1.2 The Loan Agreement is amended by deleting Section 2.2(a)(i) in its entirety
and replacing it with the following:

(i) With respect to any portion of such Loan that is a Base Rate Loan, at the
Base Rate (as in effect from time to time) plus the Applicable Margin; and

1.3 The Loan Agreement is amended by inserting the following new Section 2.10:

Section 2.10. Extension of Termination Date.

The Borrower shall have the right, exercisable one time, to request that the
Agent and the Lenders agree to extend the Termination Date by one year. The
Borrower may exercise such right only by executing and delivering to the Agent
at least 90 days but not more than 180 days prior to the current Termination
Date, a written request for such extension (an “Extension Request”). The Agent
shall notify the Lenders if it receives an Extension Request promptly upon
receipt thereof. Subject to satisfaction of the following conditions, the
Termination Date shall be extended for one year effective upon receipt by the
Agent of the Extension Request and payment of the fee referred to in the
following clause (ii): (i) (x) no Default or Event of Default shall exist and
(y) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, and (ii) the
Borrower shall have paid to the Agent for the account of each Lender a fee equal
to 0.20% of the amount of such Lender’s outstanding Loans as of the date of the
Extension Request. Such fee shall be due and payable in full on the date the
Agent receives the Extension Request. At any time prior to the effectiveness of
any such extension, upon the Agent’s request, the Borrower shall deliver to the
Agent a certificate from a Responsible Officer certifying the matters referred
to in the immediately preceding clauses (i)(x) and (i)(y).

 

2



--------------------------------------------------------------------------------

1.4 The Loan Agreement is amended by deleting Sections 7.12(a), (b) and (c) in
their entireties and replacing them with the following:

(a) As soon as available, and in any event within 30 days of the date on which
either of the following conditions first applies to any Subsidiary that is not
already a Guarantor, the Borrower shall deliver to the Agent each of the
following in form and substance satisfactory to the Agent: (i) an Accession
Agreement executed by such Subsidiary (or if the Guaranty is not then in effect,
the Guaranty executed by such Subsidiary), and (ii) the items that would have
been delivered under subsections (iv) through (viii) and (xiv) of
Section 5.1.(a) if such Subsidiary had been required to become a Guarantor on
the Agreement Date:

(x) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Debt of the Borrower or any other Subsidiary of the Borrower; or

(y) such Subsidiary (A) owns an Unencumbered Pool Asset or any other asset the
value of which is included in the determination of Gross Asset Value of the
Unencumbered Pool, and (B) has incurred, acquired or suffered to exist any Debt
other than Nonrecourse Indebtedness.

(b) The Borrower may request in writing that the Agent release, and upon receipt
of such request the Agent shall release, a Guarantor (other than United Dominion
Realty, L.P.) from the Guaranty so long as: (i) such Guarantor is not, or
simultaneously with its release from the Guaranty will not be, required to be a
party to the Guaranty under the immediately preceding subsection (a); (ii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.; (iii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of such release with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; and (iv) the Agent shall have received such
written request at least ten (10) Business Days (or such shorter period as may
be acceptable to the Agent in its sole discretion) prior to the requested date
of release. Delivery by the Borrower to the Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.

 

3



--------------------------------------------------------------------------------

1.5 The Loan Agreement is amended by deleting Section 9.1(e) in its entirety and
replacing it with the following:

(e) Permitted Investments.

(i) The Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of the Borrower and such other Subsidiaries to
exceed 20.0% of Gross Asset Value at any time (or in the case of promissory
notes and marketable securities described in subsection (D) below to exceed
10.0% of Gross Asset Value at any time):

(A) Development Properties valued at book value, Condominium Properties valued
at their Condominium Property Value, and Renovation Properties valued at their
Renovation Property Value;

(B) Properties that are developed but that are not Multifamily Properties, with
value based on the lower of cost or market price determined in accordance with
GAAP;

(C) raw land, valued at current book value;

(D) promissory notes, including any secured by a Mortgage, payable solely to any
member of the Consolidated Group and the obligors of which are not Affiliates of
the Borrower, and all marketable securities, with value based on the lower of
cost or market price determined in accordance with GAAP; and

(E) Investments in Multifamily REIT Preferred Interests; provided, however, such
Investments must be acquired or otherwise made in connection with the
acquisition of a portfolio of Multifamily Properties or a series of Multifamily
Properties.

Solely for purposes of this subsection (e), a Development Property on which
construction has been substantially completed will no longer be considered to be
a Development Property.

(ii) The Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in Unconsolidated Affiliates and other Persons that, in each case,
are not Subsidiaries which would cause the aggregate value (with the value
thereof determined in a manner consistent with the definition of Gross Asset
Value or, if not contemplated under the definition of Gross Asset Value, as
determined in accordance with GAAP) of such Investments of the Borrower and such
other Subsidiaries to exceed 20.0% of Gross Asset Value at any time.

 

4



--------------------------------------------------------------------------------

1.6 The Loan Agreement is amended by deleting Section 9.4(a) in its entirety and
replacing it with the following:

(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist; notwithstanding the foregoing, a
Loan Party (other than the Borrower or an Operating Partnership) may enter into
a transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrower shall have given the Agent and the Lenders
at least ten (10) Business Days’ prior written notice of such merger, such
notice to include a certification to the effect that immediately after and after
giving effect to such action, no Default or Event of Default is or would be in
existence; provided that if the survivor of such merger is (or is to become) a
Loan Party, then such notice and certification may be given within five
(5) Business Days after the consummation of such merger; (ii) if the survivor
entity is a Person that is required to become a Guarantor pursuant to
Section 7.12, the Borrower complies with the requirements of Section 7.12 within
the time period provided in such Section; and (iii) such Loan Party and the
survivor entity each takes such other action and delivers such other documents,
instruments, opinions and agreements as the Agent may reasonably request;

1.7 The Loan Agreement is amended by deleting Section 9.10(b) in its entirety
and replacing it with the following:

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as if
such Subsidiary is (or after giving effect to such Investment would become)
required to become a Guarantor pursuant to Section 7.12, the terms and
conditions set forth in Section 7.12 are satisfied;

SECTION 2. Conditions Precedent. The effectiveness of this Amendment, including,
without limitation, the release of Guarantors under Section 3 below, is subject
to receipt by the Agent of each of the following no later than June 13, 2013,
each in form and substance satisfactory to the Agent, and in the event that the
following are not received by the Agent by such date, this Amendment shall
terminate and shall not have any force or effect:

(a) A counterpart of this Amendment duly executed by the Borrower and each of
the Lenders;

(b) A Guarantor Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by United Dominion Realty, L.P. and any other Guarantor not
being released pursuant to Section 3 below;

(c) A Compliance Certificate calculated on a pro forma basis;

(d) Evidence that all upfront fees and expenses payable pursuant to the Fee
Letter dated May 3, 2013 among the Borrower, Regions Bank and Regions Capital
Markets have been paid;

(e) An opinion of counsel to the Borrower and the other Loan Parties addressed
to the Agent and the Lenders regarding such matters as the Agent may reasonably
request;

(f) A certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party;

 

5



--------------------------------------------------------------------------------

(g) A certificate of the Secretary or Assistant Secretary (or other individual
performing similar functions) of each Loan Party certifying that either
(i) there has been no change to (x) the by-laws of such Loan Party, if a
corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity and (y) the certificate
or articles of incorporation, articles of organization, certificate of limited
partnership, declaration of trust or other comparable organizational instrument
of such Loan Party, in each case since the Agreement Date or (ii) if they have
changed, that the true, correct and complete by-laws, operating agreement,
partnership agreement, articles of incorporation or organization or certificate
of limited partnership, as the case may be, are attached;

(h) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of all corporate,
partnership, member or other necessary action taken by such Loan Party to
authorize the execution and delivery of this Amendment and the performance of
this Amendment and the Loan Agreement as amended by this Amendment;

(i) A copy of (i) a duly executed amendment to that certain Credit Agreement
dated as of October 25, 2011 (as amended, the “Wells Fargo Revolving Credit
Agreement”) by and among the Borrower, the financial institutions party thereto,
Wells Fargo Bank, as Agent, and the other parties thereto and (ii) a duly
executed amendment to that certain Term Loan Agreement dated as of December 29,
2010 (as amended, the “Wells Fargo Term Loan Agreement”) by and among the
Borrower, the financial institutions party thereto, Wells Fargo Bank, as Agent
and the other parties thereto, in each case amending the terms of the Wells
Fargo Revolving Credit Agreement and the Wells Fargo Term Loan Agreement
corresponding to the terms of the Loan Agreement amended by Sections 1.1 (other
than the amendment to the definition of “Termination Date”), 1.4, 1.5, 1.6 and
1.7 of this Amendment so that all such terms and sections shall be substantially
the same; and

(j) Such other documents, instruments and agreements as the Agent may reasonably
request.

SECTION 3. Release of Guarantors. Upon the effectiveness of this Amendment as
provided in Section 2 above, the Agent and the Lenders agree that the Guarantors
set forth on Schedule I attached hereto shall be released as Guarantors under
the Guaranty in effect immediately prior to the effectiveness of this Amendment
and such Guaranty shall terminate.

SECTION 4. Representations. The Borrower represents and warrants to the Agent
and the Lenders that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Loan Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Loan Agreement, as amended by this Amendment,
is a legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

 

6



--------------------------------------------------------------------------------

(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Loan Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Government Approvals or violate any
Applicable Laws relating to the Borrower; (ii) conflict with, result in a breach
of or constitute a default under the Borrower’s articles of incorporation or
by-laws or any indenture, agreement or other instrument to which the Borrower is
a party or by which the Borrower or any of its properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower other
than Permitted Liens. The Borrowers, each Subsidiary and each other Loan Party
is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Laws (including without limitation,
Environmental Laws) relating to the Borrower, a Subsidiary or such other Loan
Party except for noncompliances which, and Governmental Approvals the failure to
possess which, would not, individually or in the aggregate, cause a Default or
Event of Default or have a Material Adverse Effect.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

(d) No Guarantors. As of the effective date of this Amendment and after giving
effect hereto, no Subsidiary other than United Dominion Realty, L.P. is required
to be a Guarantor pursuant to the Loan Agreement as amended by this Amendment.

SECTION 5. Reaffirmation of Representations by the Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by it to the Agent
and the Lenders in the Loan Agreement and the other Loan Documents to which it
is a party on and as of the date hereof with the same force and effect as if
such representations and warranties were set forth in this Amendment in full.

SECTION 6. Certain References. Each reference to the Loan Agreement in any of
the Loan Documents shall be deemed to be a reference to the Loan Agreement as
amended by this Amendment.

SECTION 7. Obligations. The Borrower confirms that all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue under the Loan Documents after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any debtor
relief laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, are
“Obligations” under and as defined in the Loan Agreement.

SECTION 8. Costs and Expenses. The Borrower shall reimburse the Agent upon
demand for all costs and expenses (including attorneys’ fees) incurred by the
Agent in connection with the preparation, negotiation and execution of this
Amendment and the other agreements and documents executed and delivered in
connection herewith.

SECTION 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

7



--------------------------------------------------------------------------------

SECTION 11. Effect. Except as expressly herein amended, the terms and conditions
of the Loan Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

SECTION 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

SECTION 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Loan Agreement.

[The remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver this Amendment under seal as of the day and year first above
written.

 

BORROWER:   UDR, INC., a Maryland corporation   By:   /s/ William T. O’Shields
III   [SEAL]   Name:   William T. O’Shields III     Title:   Vice
President—Treasurer  



--------------------------------------------------------------------------------

REGIONS BANK,

as Agent and as a Lender

By:   /s/ Lori Chambers Name:   Lori Chambers Title:   Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ James A. Harmann Name:   James A.
Harmann Title:   Senior Vice President



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION By:  

/s/ Andrew Hyde

Name:   Andrew Hyde Title:   Vice President



--------------------------------------------------------------------------------

UNION BANK, N.A. By:  

/s/ Juliana Matson

Name:   Juliana Matson Title:   V. P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:   /s/ J. Derek Evans Name:   J. Derek Evans Title:  
SVP



--------------------------------------------------------------------------------

SCHEDULE I

Released Guarantors

 

The Commons of Columbia, Inc.

Hawthorne Apartments LLC

Heritage Communities LLC

UDR 1818 Platinum LLC

UDR Arborview Associates LLC

UDR Carriage Homes, LLC

UDR Domain Brewers Hill LLC

UDR Garrison Square LLC

UDR Presidential Greens, L.L.C.

UDR Rivergate LLC

UDR Towers by the Bay LLC

View 14 Investments LLC

UDR California Properties, LLC

UDR Virginia Properties, LLC

UDR of Tennessee, L.P.

AAC Funding Partnership II

CMP-1, LLC

UDR Texas Properties LLC

Waterside Towers, L.L.C.

Ninety Five Wall Street LLC

Polo Park Apartments LLC

UDR Calvert, LLC

UDR Crane Brook LLC

Northbay Properties II, L.P.

Winterland San Francisco Partners, a California Limited Partnership

AAC Funding IV, LLC

Jamestown of St. Matthews Limited Partnership

Inlet Bay at Gateway, LLC

Continental 146 Fund, LLC

UDR Ridgewood (II) Garden, LLC,

UDR Crossroads, L.P.

UDR Presidio, LP

UDR Villa Venetia Apartments, L.P.

UDR/Pacific Los Alisos, L.P.

LPC Plantation Apartments, L.P.

Macalpine Place Apartment Partners, LTD.

Andover House LLC

Coastal Monterey Properties LLC

DCO Holdings, Inc.

DCO Millenia LLC

DCO Realty LP LLC

Harding Park, Inc.

UDR Holdings, LLC

Ashwood Commons North LLC

Ashwood Commons, L.L.C.

  

DCO 2400 14th Street LLC

DCO Arbors at Lee Vista LLC

DCE Bennett Development LP

DCO Brookhaven Center LP

DCO Glenwood Urban LP

DCO Highlands LLC

DCO Mission Bay LP

DCO Option 2 LLC

DCO Pine Avenue LP

DCO Realty Surprise LLC

DCO Realty Woodlands LP

DCO Realty, Inc.

DCO Savoye LLC

HPI Option 2 LLC

LPC Millenia Place Apartments LLC

RE3, Inc.

Sierra Palms Condominiums LLC

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of June 6, 2013 (this “Acknowledgement”)
executed by each of the undersigned (the “Guarantors”) in favor of REGIONS BANK,
as Agent (the “Agent”) and each “Lender” a party to the Loan Agreement referred
to below (the “Lenders”).

WHEREAS, UDR, INC. (the “Borrower”), the Lenders, the Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of
December 14, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
December 14, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Loan Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Agent and the Lenders are to enter into a Third
Amendment to Term Loan Agreement dated as of the date hereof (the “Amendment”),
to amend the terms of the Loan Agreement on the terms and conditions contained
therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

SECTION 1. Reaffirmation. The Guarantor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Guaranty and agrees that the
transactions contemplated by the Amendment shall not in any way affect the
validity and enforceability of the Guaranty, or reduce, impair or discharge the
obligations of such Guarantor thereunder.

SECTION 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures on Next Page]

 

Exhibit A-1



--------------------------------------------------------------------------------

GUARANTOR:

 

UNITED DOMINION REALTY, L.P., a Delaware limited partnership

By:   UDR, INC., its General Partner By:       William T. O’Shields III,   Vice
President – Treasurer

 

Exhibit A-2